[Cite as State v. Webster, 2017-Ohio-932.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                       No. 104484




                                       STATE OF OHIO
                                                      PLAINTIFF-APPELLEE

                                                vs.

                 MARCELLUS LAWRENCE WEBSTER
                                                      DEFENDANT-APPELLANT




                                             JUDGMENT:
                                              AFFIRMED


                                    Criminal Appeal from the
                             Cuyahoga County Court of Common Pleas
                                   Case No. CR-15-597924-B

        BEFORE: E.A. Gallagher, P.J., Kilbane, J., and S. Gallagher, J.

        RELEASED AND JOURNALIZED: March 16, 2017
ATTORNEY FOR APPELLANT

Richard Agopian
1415 West Ninth Street, 2nd Floor
Cleveland, Ohio 44113


ATTORNEYS FOR APPELLEE

Michael C. O’Malley
Cuyahoga County Prosecutor
BY: Andrew J. Santoli
       Fallon Radigan
Assistant Prosecuting Attorneys
The Justice Center, 9th Floor
1200 Ontario Street
Cleveland, Ohio 44113
EILEEN A. GALLAGHER, P.J.:

       {¶1} Defendant-appellant Marcellus Webster appeals his consecutive sentences

following his guilty pleas to involuntary manslaughter, aggravated robbery with a three

year firearm specification and grand theft in the Cuyahoga County Court of Common

Pleas. For the following reasons, we affirm.

       Facts and Procedural Background

       {¶2} Webster plead guilty to the above offenses on November 5, 2015.         The

parties reached a plea agreement whereby Webster would receive a minimum sentence of

ten years up to a maximum of 20          years.   The agreement further specified that

Webster’s offenses would not merge as allied offenses and that the parties stipulated to

agreed consecutive sentencing findings under R.C. 2929.14(C)(4).        The trial court

specifically clarified that the agreement obviated its duty to put on the record why

Webster’s sentences would be run consecutive because it was an agreed aspect of the plea

agreement. Webster’s trial counsel acknowledged his agreement to these terms at the time

of his plea.

       {¶3} At sentencing, the trial court imposed an 11-year prison term on the

involuntary manslaughter count, a three year prison term on the aggravated robbery count

to be served consecutive to an attached three year firearm specification and a six month

prison term on the grand theft count.      The trial court ordered the prison terms for

involuntary manslaughter and aggravated robbery to be served concurrently but
consecutive to the six-month prison term for grand theft. Webster’s cumulative prison

sentence for the counts in this case was 14 years and six months.     The trial court further

ordered the cumulative sentence in this case to be served consecutive to Webster’s

sentences in two separate and prior cases.

         Law and Analysis

         {¶4} In his first assignment of error, Webster argues that the trial court failed to

consider his youth as a factor at sentencing pursuant to R.C. 2929.11 and 2929.12. In

his second assignment of error, Webster argues that the trial court failed to make the

required consecutive sentencing findings pursuant to R.C. 2929.14(C)(4). We find both

of Webster’s assignments of error to be barred on appeal by R.C. 2953.08(D)(1).

         {¶5} Pursuant to R.C. 2953.08(D)(1), a sentence imposed upon a defendant is not

subject to appellate review if the sentence is authorized by law, has been recommended

jointly by the defendant and the prosecution in the case and is imposed by a sentencing

judge.    A sentence is “authorized by law” and not appealable within the meaning of R.C.

2953.08(D)(1) “only if it comports with all mandatory sentencing provisions.” State v.

Underwood, 124 Ohio St. 3d 365, 2010-Ohio-1, 922 N.E.2d 923, ¶ 20.                If all three

conditions are satisfied, R.C. 2953.08(D)(1) prohibits any appeals from sentences that

otherwise challenge the court’s discretion in imposing a sentence, such as whether the

trial court complied with statutory provisions such as R.C. 2929.11 and 2929.12. State v.

Akins-Daniels, 8th Dist. Cuyahoga No. 103817, 2016-Ohio-7048, ¶ 14, citing State v.

Underwood, 124 Ohio St. 3d 365, 2010-Ohio-1, 922 N.E.2d 923, ¶ 22.
       {¶6} In State v. Sergent, Slip Opinion No. 2016-Ohio-2696, ¶ 30, the Ohio

Supreme Court held that a jointly recommended sentence that includes nonmandatory,

consecutive sentences qualifies as “authorized by law” even where the trial court fails to

make the appropriate consecutive sentencing findings pursuant to R.C. 2929.14(C)(4).

Id. at ¶ 30.

       {¶7} The above limitations on a defendant’s ability to challenge an agreed

sentence on appeal are equally applicable to cases such as the present that involve a

sentencing range as opposed to a single definite sentence. Akins-Daniels at ¶ 12.   If the

state and defendant jointly recommend a sentencing range, the defendant implicitly agrees

to all definite sentencing possibilities within that range. Id. at ¶ 12.

       {¶8} In this case, there is no dispute that the trial court complied with all

mandatory sentencing provisions and his sentences are within the appropriate statutory

ranges for his offenses.    Therefore, we find that Webster’s sentence was authorized by

law and pursuant to Underwood and Sergent, his assignments of error are not subject to

review on appeal.

       {¶9} The judgment of the trial court is affirmed.

       It is ordered that appellee recover from appellant the costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the Cuyahoga

County Court of Common Pleas to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to
Rule 27 of the Rules of Appellate Procedure.


______________________________________________
EILEEN A. GALLAGHER, PRESIDING JUDGE

MARY EILEEN KILBANE, J., and
SEAN C. GALLAGHER, J., CONCUR